DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 05/11/2021.

Election/Restriction
It is acknowledged that applicant has elected without traverse Group I, claims 1, 4-25 and 27, 28 in a required election-restriction correspondence received on 05/11/2021.

Information Disclosure Statement
The information disclosure statement filed 07/07/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 07/07/2020 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 11-12, 21-25, 27 is/are rejected under 35 U.S.C. 103 as being un-patentable over WO 2016/189314 A1 to BUNTING et. al. (BUNTING) (U.S Publication 2018/0149142A1) has been used for citation only) combined with the following reasons

Re: Claim 1:
BUNTING discloses:
A shape memory alloy actuation apparatus comprising: 
a support structure (See Fig.8: support structure 11);
a movable element (See Fig.8: movable element 6) supported on the support structure (See Fig.8: support structure 11) by a suspension system arranged to guide movement of the movable element (See Fig.8: movable element 6) along a movement direction (optical axis as described in ¶0039) with respect to the support structure (See Fig.8: support structure 11);
two straight lengths of shape memory alloy actuator wire (See Fig.8: shape memory alloy actuator wires 2, 2) each connected by a crimp portion (See Fig.8: crimp 16) to the movable element (See Fig.8: movable element 6) and connected by a crimp portion (See Fig.8: crimp 15) to the support structure (See Fig.8: support structure 11) for driving movement of the movable element (See Fig.8: movable element 6) relative to the support structure (See Fig.8: support structure 11), the shape memory alloy actuator wires (See Fig.8: shape memory alloy actuator wires 2, 2) being inclined at an acute angle greater than 0 degrees with respect to a plane normal to the movement direction (See Fig.8: ¶0039: direction of optical axis ); and
wherein the two shape memory alloy actuator wires (See Fig.8: shape memory alloy actuator wires 2, 2) have an angle therebetween in the range from 70 to 110 degrees as viewed along the movement direction (See Fig.8: ¶0039, ¶0045: as annotated by the examiner: discloses shape memory alloy wires 2, 2 having an angle of less than 90 degree and greater than 90 degree).
	BUNTING discloses all the limitations of claim 1 including shape memory alloy actuator wires having an angle less than 90 degree and greater than 90 degree therebetween, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different angles between the two shape memory alloy actuator wires, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed specific angles between the claimed two shape memory alloy actuator wires, since it does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

    PNG
    media_image1.png
    1169
    1025
    media_image1.png
    Greyscale


Re: Claim 4:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and further discloses an angle of less than 90 degree and greater than 90 degree therebetween as viewed along the movement direction (See Fig.8: ¶0039, ¶0045: the wires 2, 2 are inclined to same acute angle with respect to a plane normal to the movement along optical axis), BUNTING does not explicitly disclose wherein the two shape memory alloy actuator wires have an angle therebetween of 90 degrees as viewed along the movement direction.
BUNTING discloses an angle of less than 90 degree and greater than 90 degree therebetween as viewed along the movement direction, although BUNTING does not discloses specific angle of 90 degrees, however 
BUNTING discloses an angle between the two shape memory alloy actuating wires as viewed along the movement direction being a result-effective variable achieving the result of, since BUNTING teaches that the SMA wires 2 are attached to the static part 5 and the moving part 6 in such a configuration that they are capable of providing relative movement of the moving part 5 with multiple degrees of freedom for providing both autofocus and OIS.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired specific angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 5:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and wherein the shape memory alloy actuator wires (See Fig.8: shape memory alloy actuator wires 2, 2) are inclined at the same acute angle with respect to a plane normal to the movement direction (See Fig.8: ¶0039, ¶0045: the wires 2, 2 are inclined to same acute angle with respect to a plane normal to the movement along optical axis).

Re: Claim 6:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and wherein the shape memory alloy actuator wires (See Fig.8: shape memory alloy actuator wires 2, 2) are inclined with respect to a plane normal to the movement direction in the same sense (See Fig.8: the wires 2, 2 are inclined to same acute angle with respect to a plane normal to the optical axis movement direction).

Re: Claim 7:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and wherein the two shape memory alloy actuator wires (See Fig.8: shape memory alloy actuator wires 2, 2) are inclined such that one of the two SMA actuator wires drives movement of the movable element relative to the support structure in a first direction, and the other of the two SMA actuator wires drives movement of the movable element relative to the support structure in a second direction, where the second direction is opposite to the first direction (See Fig.8: shape memory alloy actuator wires 2, 2 provides relative movement to movable element 6, the first and second directions of one of the two SMA actuator wires is implied as the system operates based on relative actuation of the two shape memory wires).

Re: Claim 8:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 7, BUNTING discloses all the limitations of claim 7, and wherein the two shape memory alloy actuator wires are located on opposite sides of the movable element (See Fig.8: shape memory alloy actuator wires 2,2 are positioned on opposite sides of the movable element 6 at crimps 15 and 16, the claim has been given broadest reasonable interpretation since opposite sides are not defined by the claim).

Re: Claim 11:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and wherein the lengths of shape memory alloy actuator wire are each inclined at an angle with respect to a plane normal to the movement direction.
BUNTING does not explicitly disclose a specific angle in the range from 5 to 15 degrees 
BUNTING discloses wherein the lengths of shape memory alloy actuator wire are each inclined at an angle in the range from 5 to 15 degrees with respect to a plane normal to the movement direction, although BUNTING does not discloses specific angle in the range from 5 to 15 degrees , however BUNTING discloses an angle between the two shape memory alloy actuating wires as viewed along the movement direction being a result-effective variable achieving the result of, since BUNTING teaches that the SMA wires 2 are attached to the static part 5 and the moving part 6 in such a configuration that they are capable of providing relative movement of the moving part 5 with multiple degrees of freedom for providing both autofocus and OIS.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired specific angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 12:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and wherein the lengths of shape memory alloy actuator wire are each inclined at an angle with respect to a plane normal to the movement direction.
BUNTING does not explicitly disclose a specific angle in the range from 8 to 12 degrees
BUNTING discloses wherein the lengths of shape memory alloy actuator wire are each inclined at an angle in the range from 8 to 12 degrees with respect to a plane normal to the movement direction, although BUNTING does not discloses specific angle in the range from 8 to 12 degrees , however BUNTING discloses an angle between the two shape memory alloy actuating wires as viewed along the movement direction being a result-effective variable achieving the result of, since BUNTING teaches that the SMA wires 2 are attached to the static part 5 and the moving part 6 in such a configuration that they are capable of providing relative movement of the moving part 5 with multiple degrees of freedom for providing both autofocus and OIS.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired specific angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 21:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and wherein the movable element (See Fig.8: ¶0039:  movable element 6) is a lens element comprising at least one lens (See Fig.8: ¶0039:  lens 19).

Re: Claim 22:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 21, BUNTING discloses all the limitations of claim 1, although BUNTING is silent regarding:
wherein the at least one lens is made of glass.
However the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to select glass for producing lens of the claimed invention the SMA actuation apparatus may be a camera in which the lens element is arranged to focus an image on the image sensor pertaining, furthermore it is well known to make Optical glass, plastic, and polycarbonate are the most commonly used materials for fabricating lenses.

Re: Claim 23:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 21, BUNTING discloses all the limitations of claim 21, and wherein the movement direction is along an optical axis of the lens element (See Fig.8: ¶0039).

Re: Claim 24:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 21, BUNTING discloses all the limitations of claim 21, and wherein the support structure has an image sensor mounted thereon, the lens element being arranged to focus an image on the image sensor (See Fig.8: ¶0039: image sensor 20).

Re: Claim 25:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 21, BUNTING discloses all the limitations of claim 21, and wherein the at least one lens has a diameter of at most 20 mm.
BUNTING discloses all the limitations of claim 1 including a lens 19 having a diameter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different diameters of lens  as a matter of design choice, since it does not produce an unpredicted result, and the specific diameter of lens as claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)

Re: Claim 27:
BUNTING discloses:
A method of assembling a shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, and the method comprising:
providing a strut element (See Figs.1-7: ¶0025: strut element 1) shaped to comprise a sacrificial strut body (See Figs.1-7: ¶0025: 8) and crimp tabs (See Figs.1-7: ¶0025: 5,6) held apart by the sacrificial strut body (See Figs.1-7: ¶0025: 8);
the sacrificial strut body (See Figs.1-7: strut body 8) comprises a bend line (See Fig. 4 as annotated by the examiner) extending across its width (See Figs.1-7: ¶0025: bend line across width of strut body 8 to form mounts as described in ¶0015); 
laying at least one length of shape memory alloy (See Figs.1-7: ¶0026)  actuator wire across the crimp tabs (See Figs.1-7: 5,6) of the strut element;
folding and pressing the crimp tabs (See Figs.1-7: ¶0027) over the length of shape memory alloy actuator wire (See Figs.1-7: 2) to form crimps holding the length of shape memory alloy actuator wire (See Figs.1-7: 2) therebetween;
bending the sacrificial strut body along the bend line (See Figs.1-7:  ¶0015, ¶0024: the strut element is shaped to further comprise two mount portions held apart by the sacrificial strut body , the fret 1 is a type of strut element, the fret 1 may be made of metal, for example phosphor bronze, steel or laminate containing conductive components, the fret 1 may be a flat or a formed strip, the examiner notes that forming is typically a process of bending along a bend line) such that the shape memory wire can be attached in their respective orientations (this is merely crimping of shape memory wires in their respective crimps discussed above);
attaching the crimps to the support structure and the movable element , respectively (See Figs.1-7: ¶0033); and 
removing the sacrificial strut body (See Figs.1-7: ¶0033), leaving the crimps attached to the support structure and the movable element (See Figs.1-7: ¶0033: the sacrificial strut body 8 may be removed by, for example, mechanical or laser cutting, this leaves the crimps 4 attached to the static part 5 and the moving part 6), respectively.
ln regard to claim 27, BUNTING discloses all the structural limitations of claim 1 (discussed supra). The claim 27 is a product-by-process claim as claim 27 does not supplement structural limitations rather recites a process of manufacturing e.g. laying, folding and pressing, bending, attaching and removing, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is un-patentable even though the prior product was made by a different process” (MPEP 2113).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being un-patentable over WO 2016/189314 A1 to BUNTING et. al (BUNTING) (U.S Publication 2018/0149142A1) has been used for citation only) as applied to claim 1 above, and further in view of U.S Publication number 2013/0002933 A1 to TOPLISS et al. (TOPLISS’933)

Re: Claim 9:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, BUNTING is silent regarding:
further comprising an electrical connector provided on the movable element providing an electrical connection between the two shape memory alloy actuator wires.
However TOPLISS’933 teaches:
further comprising an electrical connector provided on the movable element providing an electrical connection between the two shape memory alloy actuator wires (TOPLISS’933: ¶0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BUNTING to include the teachings of TOPLISS, because this configuration provides predictable results to actuate shape memory alloy elements for movement of movable element.

Re: Claim 10:
BUNTING modified by TOPLISS’933 discloses:
The shape memory alloy actuation apparatus according to claim 9, wherein the two straight lengths of shape memory alloy actuator wire (BUNTING: See Fig.8: shape memory alloy actuator wires 2, 2) and the electrical connector (TOPLISS’933: See Fig.9: ¶0065: shape memory alloy actuator wires 1-8 each having electrical connections) are parts of a single piece of SMA actuator wire.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being un-patentable over WO 2016/189314 A1 to BUNTING et. al. (BUNTING) (U.S Publication 2018/0149142A1) has been used for citation only) as applied to claim 1 above, and further in view of U.S Publication number 2010/0074607 A1 to TOPLISS et al. (TOPLISS’607)

Re: Claim 16:
BUNTING discloses:
The shape memory alloy actuation apparatus according to claim 1, BUNTING discloses all the limitations of claim 1, BUNTING does not explicitly disclose: 	wherein the suspension system comprises a bearing arrangement.
However TOPLISS’607 teaches:
wherein the suspension system comprises a bearing arrangement (TOPLISS’607: See Figs 2,3: ¶0111: discloses a bearing arrangement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BUNTING to include the teachings of TOPLISS’607, because TOPLISS’607 teaches that this configuration provides the benefit of bi-stability by including a mechanical bearing/contact between the lens element 6 and the suspension system 2 which prevents relative rotation of the lens element about the optical axis O.


Re: Claim 17:
BUNTING modified by TOPLISS’607 discloses:
The shape memory alloy actuation apparatus according to claim 16, modified BUNTING discloses all the limitations of claim 16, wherein the bearing arrangement comprises at least one bearing comprising bearing surfaces on the support structure and the moveable element and at least one rolling bearing element disposed between the bearing surfaces (TOPLISS’607: discloses mechanical bearing, the examiner notes that mechanical bearings includes rolling bearing which includes rolling element and bearing surface which implicitly rolls with the supporting surface to reduce friction).

Re: Claim 18:
BUNTING modified by TOPLISS’607 discloses:
The shape memory alloy actuation apparatus according to claim 17, modified BUNTING discloses all the limitations of claim 17, wherein at least one of the bearing surfaces is made of metal (TOPLISS’607: discloses mechanical bearing, the examiner notes that it is well known in the art that mechanical bearings including rolling bearing are made of metal).

Re: Claim 19:
BUNTING modified by TOPLISS’607 discloses:
The shape memory alloy actuation apparatus according to claim 18, modified BUNTING discloses at least one support structure and the movable element, and the bearing surface on the at least one of the support structure and the moveable element, the modified BUNTING does not disclose molding at least one of the support structure and the inserting metal into the at least one of element the support structure and the moveable element
ln regard to claim 19, the modified BUNTING substantially discloses the invention as claimed (discussed supra) including the support structure and movable element ,  but does not disclose at least one of the support structure and the moveable element is manufactured by molding and by inserting a metal in the molded element, the claim 19 is therefore a product by process claim. Further even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is un-patentable even though the prior product was made by a different process”(MPEP 2113).
	
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over WO 2016/189314 A1 to BUNTING et. al. (BUNTING) (U.S Publication 2018/0149142A1) has been used for citation only) in view of U.S Publication number 2010/0074607 A1 to TOPLISS et al. (TOPLISS’607) as applied to claim 16 above, and further in view of U.S Publication 2019/0136839 A1 to MILLER et. al. (MILLER).
 
Re: Claim 20:
BUNTING modified by TOPLISS’607 discloses:
The shape memory alloy actuation apparatus according to claim 16, modified BUNTING discloses all the limitations of claim 16, the modified BUNTING does not explicitly disclose:	wherein the bearing arrangement comprises at least one plain bearing.
However MILLER teaches:
wherein the bearing arrangement comprises at least one plain bearing (MILLER: See Fig. 3:  vertical sliding bearing 310 ).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to interpret mechanical bearing as a plain bearing as disclosed by MILLER as it is merely composed of just the bearing surface with no rolling elements , further plain bearings are one of the form of  mechanical bearings and are the simplest type of bearing and are generally the least expensive and, depending on the materials, have much longer lives than other types.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being un-patentable over WO 2016/189314 A1 to BUNTING et. al. (BUNTING) (U.S Publication 2018/0149142A1) has been used for citation only) as applied to claim 1 above, and further in view of U.S Publication number 2009/0226691 A1 to MANKAME et al. (MANKAME)

Re: Claim 28:
BUNTING discloses:
The method according to claim 27, BUNTING discloses all the limitations of claim 27, BUNTING is silent regarding:
wherein the at least one length of shape memory alloy actuator wire comprises two lengths of shape memory alloy actuator wire.
However MANKAME teaches:
wherein the at least one length of shape memory alloy actuator wire comprises two lengths of shape memory alloy actuator wire (See Figs. 4-5: ¶0008: one length of shape memory alloy actuator wire comprises at least two lengths of shape memory alloy actuator wire).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape memory alloy actuator cable of BUNTING for the shape memory alloy actuator cable of MANKAME, because MANKAME teaches that using two lengths of shape memory alloy actuator wire provides the benefit of better fatigue performance and is more flexible in bending, with respect to the monolithic shape memory alloy actuator wire, and allows for more tighter bending radius.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
June 21, 2021